COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:          In re Pico Mexico Servicios Petroleros de RL. De CV and
                              London Offshore Consultants, Inc.

Appellate case number:        01-13-00260-CV

Trial court case number:      71631

Trial court:                  412th District Court of Brazoria County

       On March 28, 2013, Pico Mexico Servicios Petroleros de RL. De CV and London
Offshore Consultants, Inc. filed a Petition for Writ of Mandamus and a Motion for
Temporary Relief. The Court requests that real party in interest Mammoet Salvage
Americas, Inc. and file a response to the Motion for Temporary Relief. Mammoet
Salvage is requested specifically to address any harm caused by a delay of 60 days in the
depositions of Andrew Minster and Kevin Highfield, noticed for April 2-3, 2013.

        The response to the Motion must be filed with the Court no later than 12:00 noon
on Monday, April 1, 2013. With respect to the filing of the response, Rule 9.2(b) of the
Texas Rules of Appellate Procedure, the “mailbox rule,” is suspended. The response must
be received in the clerk’s office or filed in accordance with this Court’s rules on efiling
no later than 12:00 noon on April 1, 2013. See Tex. R. App. P. 2, 9.2(b).


       It is so ORDERED.


Judge’s signature: s/Harvey Brown
                 X Acting individually     ☐ Acting for the Court



Date: March 28, 2013